KAROHL, Chief Judge.
A jury convicted defendant, David Baker, of the class B felony of trafficking drugs in the second degree in violation of § 195.223 RSMo Cum.Supp.1990. The jury assessed punishment at five years imprisonment, but the trial court suspended execution of the sentence on July 30, 1992, and placed defendant on probation for three years. Defendant raises only one point on appeal. He contends the trial court plainly erred in submitting the “reasonable doubt” instruction patterned after MAI-CR3d 302.04. We affirm.
Defendant’s challenge to the constitutionality of instruction number 4 defining proof beyond a “reasonable doubt” as proof that leaves you “firmly convinced” of the defendant’s guilt has been raised and rejected in Missouri courts repeatedly. In State v. Antwine, 743 S.W.2d 51 (Mo. banc 1987), the Missouri Supreme Court said that “firmly convinced” is essentially synonymous with “beyond a reasonable doubt.” Id. at 63. The central holding has been reaffirmed in State v. Griffin, 848 S.W.2d 464, 469 (Mo. banc 1993). Point denied.
Judgment affirmed.
PUDLOWSKI and CRANDALL, JJ., concur.